Citation Nr: 0816750	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  92-06 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for arthritis of both 
knees.

2.  Entitlement to service connection for asthma and chronic 
colds, to include as secondary to herbicide exposure in 
Vietnam.

3.  Entitlement to service connection for abnormal liver 
function tests, to include as secondary to herbicide exposure 
in Vietnam.

4.  Entitlement to service connection for a chronic right 
hand disorder, to include as secondary to service-connected 
residuals of a right ring finger fracture.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back disorder.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for a skin disorder, to 
include as secondary to Agent Orange exposure.

7.  Whether a May 11, 1977 rating decision, denying an 
evaluation in excess of 10 percent for anxiety reaction, 
contains clear and unmistakable error (CUE).

8.  Entitlement to an effective date prior to November 29, 
1989 for the grant of a 50 percent evaluation for PTSD.

9.  Entitlement to an effective date prior to April 13, 2007 
for the grant of service connection for type II diabetes 
mellitus.

10.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 50 percent disabling.

11.  Entitlement to increased evaluations for bilateral 
hearing loss, evaluated as zero percent disabling through May 
9, 2007 and as 10 percent disabling as of May 10, 2007.

12.  Entitlement to an increased evaluation for residuals of 
a right ring finger fracture, evaluated as 10 percent 
disabling.

13.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus, to include the question of separate 10 percent 
evaluations for each ear.

14.  Entitlement to service connection for a stomach 
disorder, to include as secondary to medications taken for 
the veteran's service-connected disorders.

15.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971 and is a recipient of the Combat Action Ribbon and the 
Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 decision letter and 
rating decisions issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in April 2002, April 2005, November 
2006, and November 2007.  The Board previously remanded this 
case in November 2003.

The veteran appeared for video conference hearings before the 
undersigned Acting Veterans Law Judge in April 2003 and March 
2008.

The veteran also perfected an appeal of a claim for an 
effective date prior to May 10, 2007 for the grant of a 
10 percent evaluation for bilateral hearing loss.  Given the 
pending staged rating claim as to bilateral hearing loss, 
however, the Board finds that the effective date question is 
fully addressed in the context of the increased rating claim 
and need not be addressed separately.  The Board has also 
combined claims of service connection for asthma and chronic 
colds as a single disability, as both claims concern the 
respiratory system and require consideration of essentially 
the same medical evidence of record. 

The issues of entitlement to service connection for a stomach 
disorder and entitlement to TDIU are addressed in the REMAND 
section of this decision and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's arthritis of both knees was not first 
manifest in service or within one year thereafter.

2.  The veteran's claimed asthma and chronic colds were not 
first manifest in service and did not result as secondary to 
herbicide exposure in Vietnam.

3.  There is no current and chronic disability corresponding 
to claimed abnormal liver function tests.

4.  The veteran did not develop a chronic right hand disorder 
in service or as secondary to service-connected residuals of 
a right ring finger fracture.

5.  The veteran's initial claim of service connection for the 
claimed low back disorder was denied in a December 1996 Board 
decision; evidence received since that date is new to the 
record but does not bear directly and substantially on the 
question of a current disorder etiologically related to 
service.

6.  The veteran's initial claim of service connection for the 
claimed skin disorder was denied in a December 1996 Board 
decision; evidence received since that date is new to the 
record but does not bear directly and substantially on the 
question of a current disorder etiologically related to 
service or to Agent Orange exposure.

7.  The question of whether a May 11, 1977 rating decision, 
denying an evaluation in excess of 10 percent for anxiety 
reaction, contains CUE was previously addressed in an 
unappealed January 1994 rating decision.

8.  The veteran's claim leading to the grant of a 50 percent 
evaluation for PTSD was received on November 29, 1989, and 
there is no evidence showing entitlement to that benefit from 
the one-year period prior to that date.  

9.  The veteran's claim of service connection for diabetes 
mellitus was received on January 30, 2006, and there is 
competent medical evidence to support the finding that 
entitlement to that benefit arose in the same time frame.

10.  The veteran's PTSD has been characterized by Global 
Assessment of Functioning (GAF) scores of 54 and higher, with 
no evidence of current suicidal ideation and no indication 
that the disorder results in total occupational impairment.

11.  The veteran's bilateral hearing loss has been shown to 
be productive of Level III hearing in the right ear and Level 
IV hearing in the left ear as May 10, 2007, but with 
substantially lower pure tone thresholds in decibels prior to 
that date.

12.  The veteran's residuals of a right ring finger fracture 
have not been shown to result in disability commensurate to 
metacarpal resection with more than one-half of the bone 
lost.

13.  There exists no legal basis for separate 10 percent 
evaluations for tinnitus in each ear, and the veteran has not 
demonstrated an unusual disability picture characterized by 
exceptional interference with employability or 
hospitalization due to tinnitus.


CONCLUSIONS OF LAW

1.  Arthritis of both knees was not incurred in or aggravated 
by service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  Asthma and chronic colds were not incurred in or 
aggravated by service, or as secondary to herbicide exposure 
in Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007).

3.  A disability manifested by abnormal liver function tests 
was not incurred in or aggravated by service, or as secondary 
to herbicide exposure in Vietnam.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).

4.  A chronic right hand disorder was not incurred in or 
aggravated by service or as secondary to service-connected 
residuals of a right ring finger fracture.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2007).

5.  New and material evidence has not been received to reopen 
a claim of service connection for a low back disorder.  
38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159 (2007); 38 C.F.R. § 3.156 
(2000).
 
6.  New and material evidence has not been received to reopen 
a claim of service connection for a skin disorder, to include 
as secondary to Agent Orange exposure.  38 U.S.C.A. §§ 5103, 
5108, 5103A, 5107, 7104, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007); 38 C.F.R. § 3.156 (2000).

7.  The question of whether a May 11, 1977 rating decision, 
denying an evaluation in excess of 10 percent for anxiety 
reaction, contains CUE is precluded from further 
consideration as a matter of law.  38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.105 (2007).

8.  The criteria for entitlement to an effective date prior 
to November 29, 1989 for the grant of a 50 percent evaluation 
for PTSD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.400 (2007).

9.  The criteria for an effective date of January 30, 2006 
for the grant of service connection for type II diabetes 
mellitus have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.400 
(2007).

10.  The criteria for entitlement to an increased evaluation 
for PTSD, currently evaluated as 50 percent disabling, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2007).

11.  The criteria for entitlement to increased evaluations 
for bilateral hearing loss, evaluated as zero percent 
disabling through May 9, 2007, and as 10 percent disabling as 
of May 10, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.85 (Diagnostic Code 6100), 4.86 (2007).

12.  The criteria for entitlement to an increased evaluation 
for residuals of a right ring finger fracture, evaluated as 
10 percent disabling, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, Diagnostic Code 5155 
(2007).

13.  The claim of entitlement to an evaluation in excess of 
10 percent for tinnitus, to include the question of separate 
10 percent evaluations for each ear, must be denied as a 
matter of law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.87, 
Diagnostic Code 6260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  This line of decisions 
reflects that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., 
Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  At the same 
time, VCAA notification does not require an analysis of the 
evidence already contained in the record and any inadequacies 
of such evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) 
between February 2002 and December 2007.  Several of these 
letters were issued after the respective appealed rating 
decisions.  However, the veteran's case has been 
readjudicated multiple times, most recently in a Statement of 
the Case and Supplemental Statement of the Case issued in 
January 2008.  The Board finds this course of readjudication 
to be fully consistent with the requirements of Mayfield.

With regard to the increased evaluation claims included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this case, the Court found that, at a minimum, adequate 
VCAA notice requires that: (1) VA notify the claimant that, 
to substantiate such a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this case, the Board finds that the pertinent VCAA letters 
were in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the veteran 
was notified that he needed to submit evidence of worsening 
that could include specific lay and medical evidence.  The 
Board is nevertheless aware that the letters did not provide 
the type of notification set forth in the second and third 
requirements of Vazquez-Flores.  As such, the veteran has 
received inadequate notice, and the Board must proceed with 
an analysis of whether this error prejudiced him.  See 
Sanders v. Nicholson, 487 F.3d at 889.

The Board has reviewed the record to determine whether the 
veteran had actual knowledge of the evidence needed to 
support his claims.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).  In fact, in the present 
case the veteran demonstrated his awareness of the pertinent 
symptoms and findings regarding these claims during his March 
2008 Video Conference hearing.  Just prior to that, in a 
March 2008 statement, he noted the following:

In my appeals I wish to waive any due 
process periods on all issues.  I wish to 
have all my issues presented to the BVA 
as soon as possible.

In view of this, the Board finds that any notice errors with 
regard to the second and third requirements of Vazquez-Flores 
are not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The veteran was 
provided such notification in a March 2006 letter.

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  During his March 2008 hearing, the 
veteran described treatment from several doctors whose 
records are not associated with the claims file, but he 
indicated that their treatment records were unavailable.  See 
generally Counts v. Brown, 6 Vet. App. 473, 477 (1994) (there 
is no duty to assist when the appellant acknowledges the 
unavailability of records), quoting Porter v. Brown, 5 Vet. 
App. 233, 237 (1993) (VA has no duty to seek to obtain that 
which does not exist).

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disorders at issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Accordingly, the 
Board finds that no prejudice to the veteran will result from 
an adjudication of this appeal in this Board decision.  
Rather, remanding this case for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Service connection claims
A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, 
cirrhosis of the liver, and ulcers, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The veteran's claims of service connection for asthma and 
abnormal liver function tests have also been considered as 
secondary to Agent Orange exposure in Vietnam.  VA 
regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  38 C.F.R. § 3.309(e), however, does not 
encompass asthma or any liver diseases.  Accordingly, further 
consideration on this basis is not warranted, and both claims 
will be determined on a direct service connection basis only.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

B.  Arthritis of both knees

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, symptoms of either knee.  

That notwithstanding, the Board is aware that the veteran has 
received several combat-related citations and testified as to 
knee problems secondary to an in-service back injury during 
his March 2008 hearing.  In this regard, the Board notes that 
38 U.S.C.A. § 1154(b) provides that, in the case of a veteran 
who engaged in combat with the enemy during a period of war, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury shall be accepted if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the lack of official record of such 
incurrence or aggravation during service.  See Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); see also Collette v. 
Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 C.F.R. 
§ 3.304(d).  However, 38 U.S.C.A. § 1154(b) does not address 
the questions of the existence of a present disability or of 
a nexus between such disability and service.  See also Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995). 

Subsequent to service, the veteran was first treated at a VA 
facility for left knee pain of three weeks' duration in 
October 1997.  He was seen for bilateral knee pain by a 
Montana State Prison doctor in November 2001.  In May 2002, 
he was found to have degenerative joint disease of the right 
knee.  

The veteran's knees were addressed in the report of a May 
2007 VA examination.  The examiner, who reviewed the 
veteran's records, noted that there were no entries regarding 
knee complaints prior to 1997 and no documentation of pain or 
complaints during service.  The examiner thus found that the 
veteran's knee complaints were not due to, caused by, or 
aggravated by service.

Overall, the claims file is entirely devoid of medical 
evidence suggesting a causal link between arthritis of either 
knee and service.  Also, such arthritis was not manifest 
until many years after service.  Currently, the only evidence 
of record supporting the veteran's claim is his own lay 
opinion, as indicated in his hearing testimony before the 
undersigned Acting Veterans Law Judge.

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 
142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 
201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for arthritis of both 
knees, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

C. Asthma and chronic colds

During service, the veteran was treated for upper respiratory 
symptoms on multiple occasions.  These include complaints of 
a cold in August 1967, bacterial tonsillitis in December 
1967, headaches and a sore throat in January 1968, swollen 
tonsils in April 1968, chronic tonsillitis in June 1968, 
coughing and a running nose in October 1968, a cold and cough 
in April 1971, and headaches in May 1971.  His July 1971 
separation examination in July 1971, however, was within 
normal limits for all systems.  The Board notes that the 
accompanying Report of Medical History of record is a poor, 
illegible photocopy, and there is no entrance examination or 
history report.  

Subsequent to service, VA chest x-rays from December 1992 
were within normal limits.  The accompanying VA examination 
report from that date, however, contains a diagnosis of 
asthma.  Notably, during a December 1992 VA psychiatric 
examination, the veteran reported asthma "since" 1991.  A 
March 1999 record contains an assessment of reactive airways 
disease, whereas a March 2000 record includes an assessment 
of an acute exacerbation of chronic obstructive pulmonary 
disease (COPD) secondary to a respiratory infection.  

The claims file includes a March 2004 statement from the 
veteran's mother, indicating that he had respiratory problems 
as a boy that developed into hay fever at age nine or ten and 
later developed into asthma in high school.  She also noted 
that he had serious colds and what was then called "walking 
pneumonia."  

In the report of the veteran's May 2007 VA examination, the 
examiner noted that there was no literature to support the 
finding that asthma was caused by exposure to 
herbicides/Agent Orange.  The examiner, after reviewing the 
relevant medical documentation of record, further noted that 
"by record Asthma was pre-existing" active duty, but the 
in-service symptoms all appeared to be upper respiratory 
infections aggravated by tonsillitis.  Accordingly, the 
examiner opined that the veteran's asthma was not permanently 
or abnormally worsened beyond normal expected progression 
during service as a result of colds or tonsillitis.  

Upon reviewing the evidence of record, the Board has 
determined that a finding of asthma that preexisted service, 
thus rebutting the presumption of sound condition at entry 
into service under 38 U.S.C.A. § 1111, is not warranted 
despite the May 2007 examination opinion; that opinion is not 
so strongly worded to indicate a disability that clearly and 
unmistakably preexisted service.  See VAOPGCPREC 3-2003 (July 
16, 2003); see also Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).  

At the same time, the veteran was not diagnosed with asthma 
until approximately two decades following service, and the 
May 2007 examination report indicates no causal relationship, 
be it aggravation or incurrence, between the currently 
diagnosed disorder and service.  In short, there is no 
competent medical evidence of record supporting a service-
related etiology for asthma.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
hearing testimony.  Again, however, the veteran has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu, 2 Vet. App. at 494-95.

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for asthma and chronic 
colds, to include as secondary to herbicide exposure in 
Vietnam, and this claim must be denied.  Again, 38 U.S.C.A. 
§ 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.

D.  Abnormal liver function tests

During service, the veteran was treated with gamma globulin 
as a chemoprophylaxis against infectious hepatitis, as he had 
eaten food at a facility where a cook had been diagnosed with 
infectious hepatitis.

Subsequent to service, however, the veteran has not been 
diagnosed with any chronic liver disorders, such as cirrhosis 
of the liver or any form of hepatitis.  Accordingly, there 
has been no medical evidence of a current and chronic 
disorder for which service connection may be granted.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion.  Again, however, the 
veteran has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu, 2 Vet. App. at 494-95.

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for abnormal liver 
function tests, to include as secondary to herbicide exposure 
in Vietnam, and this claim must be denied.  Again, 
38 U.S.C.A. § 5107(b) is not applicable in this case because 
the preponderance of the evidence is against the veteran's 
claim.  See Gilbert, 1 Vet. App. at 55.

E.  Right hand disorder

During service, the veteran sustained a fracture of the right 
ring finger in May 1969, and service connection has been 
established for that disorder, as described in further detail 
below.  However, the veteran was not treated for any separate 
disorders of the right hand either during service or for many 
years thereafter.  

While VA x-rays from October 2006 revealed degenerative joint 
disease of the right hand and wrist, there is no opinion of 
record linking these diagnoses to either service or the 
service-connected right ring finger injury.  Rather, the VA 
examiner from May 2007, who reviewed the veteran's records, 
noted that osteoarthritis "does not spread as a result of a 
localized trauma" and that any arthritis of the right hand 
and wrist was not likely due to, or caused by, the fracture 
to the right ring finger in service.

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
hearing testimony.  Again, however, the veteran has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu, 2 Vet. App. at 494-95.

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for chronic right hand 
disorder, to include as secondary to service-connected 
residuals of a right ring finger fracture, and this claim 
must be denied.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert, 1 Vet. 
App. at 55.

III.  New and material evidence claims
A.  Applicable laws and regulations

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The Board also notes that an amended version of 38 C.F.R. § 
3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As the veteran's current application was 
received by the RO prior to August 2001 (in April 2000) this 
revision does not apply in the present case.  Rather, the 
2000 edition of the regulation will be incorporated.  66 Fed. 
Reg. 45620-45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).

In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a claim for one diagnosed disease or 
injury cannot be prejudiced by a prior claim for a different 
diagnosed disease or injury.  Rather, the two claims must be 
considered independently.  See Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).  Given that the disabilities at issue in 
this case were broadly characterized as low back and skin 
rash disabilities previously, rather than as more specific 
disorders (e.g., a herniated disc, dermatitis), the Board 
does not find Boggs to be applicable to the case at hand.  

B.  Low back disorder

In this case, the veteran's initial claim of service 
connection for back pain was denied in a September 1990 
rating decision on the basis that veteran's current disorder, 
diagnosed as chronic lower back pain syndrome of the 
lumbosacral area with numbness of the right lateral thigh and 
spasm of the sacrospinalous muscles bilaterally upon 
examination in August 1990, was not shown to be etiologically 
related to complaints of back pain in service.  The Board 
notes that a subsequent VA examination report, from December 
1992, contains a diagnosis of rule out degenerative disc 
disease at L4-L5 with interspace narrowing, and rule out 
arthritic changes.  

The veteran appealed the September 1990 rating decision to 
the Board, which, in December 1996, denied the claim on the 
basis that a chronic back disorder was not first shown in 
service, or shown to be continuous since service.  This Board 
decision is "final" under 38 U.S.C.A. § 7104(a), and the 
question for the Board now is whether new and material 
evidence has been received by the RO in support of the 
veteran's claim since the issuance of that decision.

The newly-received evidence of record includes non-VA 
treatment records, dated from January 1995 to February 2004; 
VA treatment and examination reports, dated from September 
1995 to January 2008; and lay evidence, including from the 
veteran's video conference hearings in April 2003 and March 
2008. 

Of particular interest to the Board is a May 2007 VA 
examination report, in which the examiner confirmed reviewing 
the relevant medical evidence of record.  The examiner noted 
the veteran's in-service treatment for lumbar strain in April 
1968 but indicated that there was no documentation of a low 
back "condition" until 1977.  Had the veteran injured his 
low back due to a jump in service in 1969, degenerative 
changes would likely have been apparent at that time.  The 
Board finds nothing in this opinion to support a finding of 
in-service causation of a low back disorder, or to provide a 
basis for reopening the previously-denied claim.  

In summary, much of the medical evidence received since the 
December 1996 Board decision is "new," in the sense that 
this evidence is not merely duplicative of evidence of record 
at the time of that decision.  Nonetheless, the evidence 
which is actually "new" does not support a causal 
relationship between the claimed disability and service and, 
as such, does not bear directly and substantially on the 
specific matter under consideration.

Indeed, the only new evidence of record supporting the 
veteran's claim is his own lay opinion, as suggested in his 
hearing testimony.  As noted above, under 38 U.S.C.A. 
§ 1154(b), the veteran is, as a combat veteran, competent to 
testify as to in-service injuries.  However, he has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu, 2 Vet. App. at 494-95.  As 
this evidence is devoid of probative value, it cannot be 
considered "material."

Overall, the veteran has submitted new evidence in regard to 
his previously denied claim of service connection for a low 
back disorder.  This evidence, however, does not suggest a 
causal link between the disorder and service.  Accordingly, 
this evidence does not bear directly and substantially upon 
the specific matter under consideration, namely in-service 
etiology.  Consequently, VA has not received new and material 
evidence to reopen the veteran's claim, and this appeal must 
be denied as to that claim.

C.  Skin disorder

In this case, the veteran's initial claim of service 
connection for a skin rash secondary to Agent Orange was 
denied in a September 1994 rating decision on the basis that 
no known residuals of such exposure were found during 
service, and the scientific and medical evidence did not 
support a relationship between exposure to herbicides in 
Vietnam and the currently diagnosed skin rash.  See 
38 U.S.C.A. § 3.307(a)(6), 3.309(e).  The Board notes that 
this matter had initially been deferred pending new 
regulations in a series of rating decisions beginning in 
September 1990 but had been associated throughout with the 
same appeal as the low back issue, despite the deferral.  As 
with that issue, the claim went before the Board in December 
1996 but was denied on the basis the currently diagnosed skin 
disorder was not etiologically related to service or to Agent 
Orange exposure therein.  This Board decision is "final" 
under 38 U.S.C.A. § 7104(a), and the question for the Board 
now is whether new and material evidence has been received by 
the RO in support of the veteran's claim since the issuance 
of that decision.

The newly-received evidence of record includes non-VA 
treatment records, dated from January 1995 to February 2004; 
VA treatment and examination reports, dated from September 
1995 to January 2008; and lay evidence, including from the 
veteran's video conference hearings in April 2003 and March 
2008.  This evidence confirms a current disability, which was 
previously shown, but does not contain commentary supporting 
a link between a current skin disorder or service or a 
diagnosis of an herbicide-related disorder listed in 
38 C.F.R. § 3.309(e).

Notably, a February 1999 treatment record indicates that the 
veteran reported "jungle rot from Vietnam," but the 
impression was instead steroid-induced acne.  Also, the 
disorder was addressed in a May 2007 VA examination report, 
in which the examiner noted the veteran's treatment for skin 
abnormalities during service and the current claim of a 
"fungal condition to lower extremities."  The examiner 
found the current hyperpigmented areas of the bilateral lower 
extremities to not be consistent with active duty skin 
conditions.  Accordingly, the examiner found that the skin 
condition was not related to any service-connected disability 
or to the use of non-steroidal antiinflammatory drugs.  The 
Board finds that this report contains no commentary that in 
any way tends to support the veteran's claim or provide a 
basis for reopening the claim.

In summary, much of the medical evidence received since the 
December 1996 Board decision is "new," in the sense that 
this evidence is not merely duplicative of evidence of record 
at the time of that decision.  Nonetheless, the evidence 
which is actually "new" does not support a causal 
relationship between the claimed disability and service and, 
as such, does not bear directly and substantially on the 
specific matter under consideration.  This evidence also does 
not suggest a diagnosis of chloracne or another acneform 
disease, or porphyria cutanea tarda, the skin disorders 
listed in 38 C.F.R. § 3.309(e) as etiologically related to 
herbicide exposure.

Indeed, the only new evidence of record supporting the 
veteran's claim is his own lay opinion, as suggested in his 
hearing testimony.  Again, however, he has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay opinion does not constitute 
medical evidence and lacks probative value.  See Espiritu, 
2 Vet. App. at 494-95.  As this evidence is devoid of 
probative value, it cannot be considered "material."

Overall, the veteran has submitted new evidence in regard to 
his previously denied claim of service connection for a skin 
disorder.  This evidence, however, does not suggest a causal 
link between the disorder and service, or a diagnosis of an 
herbicide-related skin disability as defined in 38 C.F.R. 
§ 3.309(e).  Accordingly, this evidence does not bear 
directly and substantially upon the specific matter under 
consideration.  Consequently, VA has not received new and 
material evidence to reopen the veteran's claim, and this 
appeal must be denied as to that claim.

IV.  Whether a May 11, 1977 rating decision, denying an 
evaluation in excess of 10 percent for anxiety reaction, 
contains CUE

In the May 11, 1977 rating decision, the RO denied a claim 
for an increased evaluation for anxiety reaction.  The 
veteran was notified of this decision in the same month but 
did not file a Notice of Disagreement within the following 
year.  The decision is thus "final" under 38 U.S.C.A. 
§ 7105(c), and the veteran has asserted that the decision 
should be reconsidered on the basis of CUE.

CUE consists of "errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
"It must always be remembered that [clear and unmistakable 
error] is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  

A disagreement with how the agency of original jurisdiction 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  Moreover, a failure on the part of the RO to fulfill 
its statutory duty to assist the veteran with the development 
of facts pertinent to a claim does not constitute CUE.  See 
Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Also, in 
order to be CUE, the error must be of a type that is outcome-
determinative.  See Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999).  

In January 1994, the RO initially denied the veteran's claim 
of whether a May 11, 1977 rating decision, denying an 
evaluation in excess of 10 percent for anxiety reaction, 
contains CUE.  The veteran submitted a Notice of Disagreement 
with this decision in February 1994, and he was issued a 
Statement of the Case regarding the issue in April 1995.  He 
did not, however, submit a VA Form 9 (Appeal to Board of 
Veterans' Appeals) or similar documentation to perfect an 
appeal during the remainder of the two-month period following 
issuance of the Statement of the Case.  There is no 
indication that either the notification of the January 1994 
rating decision or the April 1995 Statement of the Case were 
returned to the RO as undeliverable.   Moreover, this issue 
was not referenced in a July 1995 statement from the 
veteran's representative or in the testimony from a September 
1995 RO hearing, both of which in any event were dated more 
than two months after the issuance of the April 1995 rating 
decision.

As a consequence, the January 2004 rating decision is final, 
as an appeal was never perfected as to that issue.  
38 U.S.C.A. § 7105(c).  Here, the Board finds that the 
January 1994 rating decision is res judicata as to the 
current claim.  See Flash v. Brown, 8 Vet. App. 332, 340 
(1995) and Routen v. West, 142 F.3d 1434, 1437-38 (Fed. Cir. 
1998) (applying finality and res judicata to VA decisions).  
The veteran is attempting to relitigate the same issue that 
has already been considered and denied in a final decision.

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

V.  Effective date claims
A.  Applicable laws and regulations

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  
38 C.F.R. § 3.400(b)(2).

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1)(i).  In cases where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

In cases involving increases, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if the claim is received 
within one year from such date.  Otherwise, the effective 
date is the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).

B.  Entitlement to an effective date prior to November 29, 
1989,
for the grant of a 50 percent evaluation for PTSD

Historically, the veteran's PTSD was initially treated by the 
RO as a service-connected anxiety reaction.  As noted above, 
the RO denied the veteran's claim for an evaluation in excess 
of 10 percent for anxiety reaction in May 1977.  The veteran 
was notified of that decision but did not initiate an appeal, 
and the decision is accordingly final under 38 U.S.C.A. 
§ 7105(c).

Subsequently, in May 1978, the RO received additional 
counseling records, dated from October 1975 to May 1978.  The 
RO continued the denial for an increased evaluation for 
anxiety reaction in a June 1978 rating decision.  The veteran 
was notified of that decision in the same month but did not 
respond within the following year, and the decision is 
accordingly final under 38 U.S.C.A. § 7105(c).

Between the June 1978 rating decision and the veteran's claim 
for an increased evaluation for his "nervous condition" 
received on November 29, 1989, the RO received no treatment 
records or statements pertaining to his service-connected 
anxiety reaction in any manner.  The RO also subsequently 
received no VA treatment records dated prior to November 29, 
1989 suggesting any increase in symptomatology due to the 
service-connected anxiety reaction.  Rather, it was the 
November 29, 1989 claim that led to the recharacterization of 
the disorder as PTSD in a December 1995 rating decision and 
the grant of a 50 percent evaluation for PTSD in a November 
2003 Board decision.  The RO effectuated that grant of as of 
November 29, 1989 in an April 2005 rating decision.

Overall, there is no indication of a claim for an increased 
evaluation for an anxiety reaction, now characterized as 
PTSD, prior to November 29, 1989.  There is also no evidence 
showing that entitlement to a 50 percent evaluation arose 
during the one-year period prior to the date of claim.  
Accordingly, the claim of entitlement to an effective date 
prior to November 29, 1989 for the grant of a 50 percent 
evaluation for PTSD must be denied.

Again, 38 U.S.C.A. § 5107(b) is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert, 1 Vet. App. at 55.

C.  Entitlement to an effective date prior to April 13, 2007, 
for the grant of service connection for type II diabetes 
mellitus

In the appealed November 2007 rating decision, the RO granted 
service connection for type II diabetes mellitus, with a 
20 percent evaluation assigned as of April 13, 2007, as that 
was found to be the date that a diagnosis of diabetes 
mellitus was first shown.

However, the veteran's claim was actually received by the RO 
on January 30, 2006.  VA blood testing from January, March 
and June of 2006 shows the veteran's blood glucose level to 
be above the reference range of 70-99 mg/dl.  

In March 2006, the question of a current type II diabetes 
mellitus diagnosis was addressed in an addendum from a VA 
nurse practitioner.  This nurse practitioner, who 
acknowledged not reviewing the claims file, noted that "VA 
treatment records beginning in January 2006 indicate blood 
sugar testing is consistent with diabetes but there doesn't 
appear to be a conclusive diagnosis of diabetes at this 
time."  Also, the nurse practitioner noted that the veteran 
had been informed that he was prediabetic and that his blood 
sugar testing did not yet justify "the American Diabetic 
Association's definition of diabetes."  In conclusion, the 
nurse practitioner noted that any glycosuria "may be due to 
a lower renal threshold for glucose metabolism rather than 
due to non-Insulin dependent diabetes mellitus."  

Notwithstanding this statement, the Board has considered the 
elevated blood glucose readings beginning in January 2006 in 
conjunction with the fact that a firm diagnosis of type II 
diabetes mellitus was rendered in April 2007, barely over a 
year later.  The March 2006 addendum is also phrased in 
conditional ("may be due") language and was not based on a 
claims file review.  The Board thus finds that it is at least 
as likely as not that a diagnosis of type II diabetes 
mellitus was appropriate as of the date of initial claim on 
January 30, 2006.  Accordingly, as entitlement had arisen as 
of January 30, 2006, that is the appropriate effective date 
for the grant of service connection for type II diabetes 
mellitus.  To that extent, the appeal is granted.  



VI.  Increased rating claims
A.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.



B.  PTSD

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
disability evaluation encompasses PTSD manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

A 100 percent disability evaluation is warranted for 
PTSD which is productive of total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name. 

In the present case, the evidence of record dating from the 
current claim (May 2006) does not in any way support an 
evaluation in excess of 50 percent.  

First, although a VA psychiatrist in April 2006 described the 
veteran's PTSD as "severe," his Global Assessment of 
Functioning (GAF) scores have consistently been in the range 
of 54 and above.  Under the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition (DSM-IV), a score in the range of 
51 to 60 is indicative of moderate social and occupational 
impairment.  The veteran has been noted, such as in his May 
2007 VA examination report, to have a "fairly isolated 
lifestyle" but has been found to be capable of engaging in 
normal activities of daily living that do not involve 
prolonged contact with others.  His notable symptoms, 
including difficulties managing stress and becoming easily 
irritable with relatively minor stress, are fully consistent 
with the assigned 50 percent evaluation.  

While the veteran has had difficulty finding work, this has 
been noted to be more a result of his past felony record than 
any occupational impairment due to PTSD.  A July 2007 VA 
opinion indicates that the veteran had a tendency to 
hypervigilance, exaggerated startle response, and intrusive 
thoughts and would "have difficulty" working in any setting 
where there were distractions, limiting him to work that 
required little or no contact with others because of PTSD 
symptoms.  This examiner, however, did not specify that the 
ability to work was precluded by PTSD. 

Moreover, the specific symptoms listed in the criteria for a 
70 percent evaluation under Diagnostic Code 9411 have not 
been shown in this case.  The only listed symptom requiring 
further discussion is suicidal ideation, as the veteran 
reported past thoughts of suicide in the during his March 
2008 hearing.  However, he has consistently denied current 
thoughts of suicide.

Finally, the veteran has submitted no evidence showing that 
his PTSD has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the criteria for an evaluation in excess of 
50 percent for PTSD have not been met, and the veteran's 
claim for that benefit must be denied.  38 C.F.R. § 4.7.

C.  Bilateral hearing loss

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  

For example, with the percentage of discrimination of 70 and 
an average pure tone decibel loss of 64, the numeric 
designation level is "V" for one ear.  The same procedure 
will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing. 

For example, if the better ear has a numeric designation 
level of "V," and the poorer ear has a numeric designation 
level of "VII," the percentage evaluation is 30 percent.  
38 C.F.R. § 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 
4.86.

The veteran has had multiple audiological evaluations during 
the pendency of this appeal.  A March 2001 VA examination 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
35
15
20
40
LEFT
--
25
15
55
55

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 27 decibels in the right ear and 
38 decibels in the left ear.  Speech audiometry testing 
revealed speech recognition ability of 92 percent in the 
right ear and 88 percent in the left ear.  The Board notes 
that these results equate to Level I hearing in the right ear 
and Level II hearing in the left ear under Table VI, 
resulting in a zero percent evaluation under Table VII.

A March 2004 VA examination revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
25
15
15
40
LEFT
--
25
15
55
55

The average pure tone thresholds were 24 decibels in the 
right ear and 38 decibels in the left ear.  Speech audiometry 
testing revealed speech recognition ability of 90 percent in 
the right ear and 88 percent in the left ear.  The Board 
notes that these results equate to Level II hearing in both 
ears under Table VI, resulting in a zero percent evaluation 
under Table VII.

In October 2005, the veteran underwent an audiological 
examination with a private audiologist, for VA examination 
purposes.  The results of pure tone threshold testing, 
included on a graph, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
30
35
55
LEFT
30
35
30
60
70

The average pure tone thresholds (again using the four 1000 
to 4000 frequencies) were 40 decibels in the right ear and 
48.75 decibels in the left ear.  Speech audiometry testing 
revealed speech recognition ability of both 84 and 92 percent 
in the right ear and 92 percent in the left ear.  The Board 
notes that these results equate to Level II hearing in the 
right ear (using the Maryland CNC score of 84, the lower) and 
Level I hearing in the left ear under Table VI, resulting in 
a zero percent evaluation under Table VII.

In October 2006, the veteran underwent another audiological 
examination with a private audiologist, for VA examination 
purposes.  The results of pure tone threshold testing, 
included on a graph, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
20
45
LEFT
20
25
20
60
70

The average pure tone thresholds (again using the four 1000 
to 4000 frequencies) were 30 decibels in the right ear and 
43.75 decibels in the left ear.  Speech audiometry testing 
revealed speech recognition ability of 92 percent in the 
right ear and 84 percent in the left ear.  The Board notes 
that these results equate to Level I hearing in the right ear 
and Level II hearing in the left ear under Table VI, 
resulting in a zero percent evaluation under Table VII.

In a November 2007 rating decision, the RO increased the 
evaluation for the veteran's bilateral hearing loss to 
10 percent as of May 10, 2007, the date of a privately 
conducted VA examination that showed the following pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
--
40
30
30
65
LEFT
--
35
25
70
80

The average pure tone thresholds were 41 decibels in the 
right ear and 53 decibels in the left ear.  Speech audiometry 
testing revealed speech recognition ability of 80 percent in 
the right ear and 76 percent in the left ear.  The Board 
notes that these results equate to Level III hearing in the 
right ear and Level IV hearing in the left ear under Table 
VI, resulting in a 10 percent evaluation, though not more, 
under Table VII.

The Board has also considered the veteran's lay contentions, 
from his VA hearings.  The veteran's lay assertions of 
decreased hearing, however, are insufficient to establish 
entitlement to a higher evaluation for bilateral hearing loss 
because "disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  The Board notes that the veteran is 
free to submit evidence at a future date in furtherance of 
the assignment of a higher evaluation, such as recent 
audiological testing reports.

Again, as the veteran has submitted no evidence showing that 
his service-connected bilateral hearing loss markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and as 
there is also no indication that this disorder has 
necessitated hospitalization during the pendency of this 
appeal, the Board is not required to remand this matter for 
the procedural actions concerning extra-schedular evaluations 
outlined in 38 C.F.R. § 3.321(b)(1).

In the present case, the "mechanical application" of the 
applicable diagnostic criteria to the evidence at hand 
clearly establishes a zero percent evaluation through May 9, 
2007 and a current 10 percent evaluation as of May 10, 2007.  
The appeal must thus be denied.  38 C.F.R. § 4.7.

D.  Residuals of a right ring finger fracture

The 10 percent evaluation for the veteran's residuals of a 
right ring finger fracture has been in effect since August 
1971 and has been assigned under 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5155 and 38 C.F.R. § 4.118, Diagnostic Code 
7804.  As the latter code section allows only for a maximum 
10 percent evaluation, the Board has primarily considered the 
applicable 38 C.F.R. § 4.71a provisions.  See also 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (evaluation of a scar based on 
limitation of function of the affected part).

Under Diagnostic Code 5155, regardless of whether a major or 
minor joint is involved, amputation of the ring finger 
without metacarpal resection, at proximal interphalangeal 
joint or proximal thereto, warrants a 10 percent evaluation.  
A 20 percent evaluation is assigned in cases of metacarpal 
resection (more than one-half of the bone lost).

During his October 2006 VA examination, the veteran reported 
chronic pain, stiffness, and decreased range of motion in the 
right ring finger.  The examination revealed a mature and 
faded scar along the proximal interphalangeal joint.  Upon 
range of motion testing, the veteran was not able to make a 
fist with his right hand, as he could not touch his thumb to 
the ring finger or to the base of the little finger.  Muscle 
strength was 4/5, and the veteran could pick up a pen and 
grasp it with his thumb, index, and long finger and right his 
name.  The assessment was chronic pain and stiffness as a 
residual of a fracture of the right ring finger.  There was 
no evidence of functional loss or loss of motion due to pain.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 
38 C.F.R. §§ 4.40, 4.45.

Upon VA examination in May 2007, the distal interphalangeal 
(DIP) joint of the veteran's right fourth finger was flexed 
at two to three degrees.  The veteran reported that it did 
not straighten.  There was no swelling or erythema.  There 
was no adherence of scars over the DIP joint and no evidence 
of ulceration or breakdown.

In a November 2007 VA record, the examiner who had conducted 
the May 2007 VA examination noted that the remaining function 
of the right ring finger was better than if the veteran had a 
prosthetic finger, and he would not have an equal level of 
function if he would have had a prosthetic finger.  The 
examiner noted that on examination the veteran had nearly 
full range of motion. 

Particularly in view of this opinion, the Board finds no 
basis for an increased evaluation.  There is no suggestion of 
a disability that is commensurate to metacarpal resection 
(more than one-half of the bone lost).  The Board further 
notes that the applicable diagnostic codes for limitation of 
motion and ankylosis of the ring finger do not allow for an 
evaluation in excess of 10 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5227 and 5230.

Again, as the veteran has submitted no evidence showing that 
his service-connected right ring finger disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and as 
there is also no indication that this disorder has 
necessitated hospitalization during the pendency of this 
appeal, the Board is not required to remand this matter for 
the procedural actions concerning extra-schedular evaluations 
outlined in 38 C.F.R. § 3.321(b)(1).

Overall, the criteria for an evaluation in excess of 
10 percent for residuals of a right ring finger fracture have 
not been met, and the claim for that benefit must be denied.  
38 C.F.R. § 4.7.



E.  Tinnitus

The medical evidence shows that the veteran suffers from 
tinnitus, which has been found to be related to his active 
duty service.  He has been granted service connection for 
tinnitus and assigned a single 10 percent rating for this 
disorder pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  
This is the maximum available evaluation, and the veteran has 
presented no evidence to support an "extra-schedular" 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1), insofar as he 
has not asserted exceptional interference with employability 
or frequent hospitalizations.  

Rather, the question for the Board is whether separate 
compensable evaluations should be granted for tinnitus of 
both ears.  Significantly, Diagnostic Code 6260 was recently 
revised, effective from June 13, 2003, to provide that only a 
single 10 percent evaluation is to be assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, Note 2 (2005).  

The case at hand had recently been subject to a VA-wide stay 
on account of litigation before the Federal Circuit 
concerning the question of whether VA's regulations effective 
prior to June 2003 required dual evaluations for bilateral 
tinnitus.  In Smith v. Nicholson, 19 Vet. App. 63, 75 (2005), 
the Court held that, with regard to tinnitus, 38 C.F.R. 
§ 4.25(b) allows for a separate evaluation for each service-
connected disability arising from a single disease, unless 
otherwise provided.  

This decision, however, has since been reversed by the 
Federal Circuit to the extent that the Court had held that 
Diagnostic Code 6260 required the assignment of dual 
evaluations for bilateral tinnitus.  In Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit cited to 
the significance of VA's interpretation of its own 
regulations and concluded that the Court erred in not 
deferring to that interpretation, which in this case would 
limit the rating of tinnitus to a single evaluation 
regardless of whether the disability was unilateral or 
bilateral in nature.  The Federal Circuit similarly noted 
that there was no language in the applicable diagnostic 
criteria clearly indicating that dual evaluations were 
required.  Id.  In view of the Federal Circuit's decision in 
Smith, the interpretation of the pre-2003 version of 
Diagnostic Code 6260 asserted in this case must be rejected.  

For these reasons, the Board finds that the arguments of the 
veteran's representative are without legal merit, and the 
claim for a separate 10 percent disability evaluation for the 
service-connected tinnitus is denied by operation of law.  
See Sabonis v. Brown, 6 Vet. App. at 430 (where the law and 
not the evidence is dispositive, the Board should deny the 
claim on the ground of lack of legal merit).  


ORDER

Entitlement to service connection for arthritis of both knees 
is denied.

Entitlement to service connection for asthma and chronic 
colds, to include as secondary to herbicide exposure in 
Vietnam, is denied.

Entitlement to service connection for abnormal liver function 
tests, to include as secondary to herbicide exposure in 
Vietnam, is denied

Entitlement to service connection for a chronic right hand 
disorder, to include as secondary to service-connected 
residuals of a right ring finger fracture, is denied

New and material evidence has not been received to reopen a 
claim of service connection for a low back disorder, and the 
appeal is denied as to this issue.

New and material evidence has not been received to reopen a 
claim of service connection for a skin disorder, to include 
as secondary to Agent Orange exposure, and the appeal is 
denied as to this issue.

The claim of whether a May 11, 1977 rating decision, denying 
an evaluation in excess of 10 percent for anxiety reaction, 
contains CUE is denied as a matter of law.

Entitlement to an effective date prior to November 29, 1989 
for the grant of a 50 percent evaluation for PTSD is denied.

Entitlement to an effective date of January 30, 2006 for the 
award of service connection for type II diabetes mellitus is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an increased evaluation for PTSD, currently 
evaluated as 50 percent disabling, is denied.

Entitlement to increased evaluations for bilateral hearing 
loss, evaluated as zero percent disabling through May 9, 2007 
and as 10 percent disabling as of May 10, 2007, is denied.

Entitlement to an increased evaluation for residuals of a 
right ring finger fracture, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an evaluation in excess of 10 percent for 
tinnitus, to include the question of separate 10 percent 
evaluations for each ear, is denied.


REMAND

Subsequent to service, a May 1994 VA treatment record 
contains a notation of "quit Zoloft - GI [gastrointestinal] 
problems & shakes."  Other post-service treatment records 
have indicated gastroesophageal reflux disease (GERD) and a 
hiatal hernia.

The report of the veteran's May 2007 VA examination contains 
a notation of "GERD."  The examiner found an irregular Z-
line suggesting old healed esophagitis and a moderately large 
hiatal hernia with free reflux.  The examiner noted that the 
hiatal hernia referred to the herniation of elements of the 
abdominal cavity through the esophageal hiatus of the 
diaphragm and that this was not caused by nonsteroidal anti-
inflammatory drugs.  Local acid burn was described as being 
caused by "many different medications," alcohol, and some 
foods.  The examiner noted that essentially all of the 
antiinflammatory agents could damage the esophagus, with the 
highest number due to aspirin.

In a November 2007 VA treatment record, the nurse 
practitioner who conducted the May 2007 examination noted 
that the veteran's hiatal hernia would not be caused by 
nonsteroidal anti-inflammatory or other medications, but did 
not speak to whether such medications would cause GERD.

The Board does not find these examination opinions to be 
adequate.  While the examiner noted that medications did not 
cause the hiatal hernia, there is no commentary as to other 
stomach disorders, including GERD.  The Board would point out 
that the claim is not limited to consideration of a hiatal 
hernia.

Action on this claim could affect the separate claim of 
entitlement to TDIU, as there exists the possibility of an 
expansion of the list of disorders for which service 
connection is in effect.  Action on the TDIU claim must 
therefore be deferred.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision on one issue cannot be rendered until 
the other issue has been considered).  

Accordingly, this case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed stomach disorder.  
The veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis, or diagnoses, corresponding to 
the claimed stomach disorder.  The 
examiner is also requested to offer an 
opinion as to whether it is as likely as 
not (e.g., a 50 percent or greater 
probability) that any currently diagnosed 
stomach disorders, particularly GERD, 
were caused or permanently worsened by 
medications taken for the veteran's 
service-connected disorders, particularly 
PTSD, residuals of a right ring finger 
fracture, and type II diabetes mellitus.  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claims of 
entitlement to service connection for a 
stomach disorder and TDIU should be 
readjudicated.  If the determination of 
either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


